Exhibit 10.1

 

EXECUTION VERSION

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (this “Agreement”), dated as of October 27, 2014, among
Wilmington Trust, National Association, as escrow agent and securities
intermediary (in such capacities, the “Escrow Agent”), Wilmington Trust,
National Association, in its capacity as trustee under each of the Indentures
(as defined below) (in its capacity as trustee under each of the Indentures (as
defined below), the “Trustee”, and in all such capacities, the “Trustees”),
Dynegy Finance I, Inc., a Delaware corporation (“Finance I”) and a wholly-owned
subsidiary of Dynegy Inc., a Delaware corporation (the “Company”), and Dynegy
Finance II, Inc., a Delaware corporation (“Finance II” and, together with
Finance I, the “Issuers”) and a wholly-owned subsidiary of the Company.

 

RECITALS

 

WHEREAS, this Agreement is being entered into in connection with the Purchase
Agreement (the “Purchase Agreement”) dated as of October 10, 2014, among the
Issuers, the Company, the initial purchasers listed on Schedule I thereto (the
“Initial Purchasers”), and in connection with the Indentures relating to the
Notes (as defined below) (for the avoidance of doubt, Wilmington Trust, National
Association, whether in its capacity as Escrow Agent or Trustee, is not a party
to the Purchase Agreement, shall have no duties or obligations thereunder and
shall not be deemed to have knowledge of its terms);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, (a) Finance I is
issuing $840,000,000 aggregate principal amount of its 6.75% Senior Notes due
2019 (the “Finance I 2019 Notes”), $700,000,000 aggregate principal amount of
its 7.375% Senior Notes due 2022 (the “Finance I 2022 Notes”) and $500,000,000
aggregate principal amount of its 7.625% Senior Notes due 2024 (the “Finance I
2024 Notes” and, together with the Finance I 2019 Notes and the Finance I 2022
Notes, the “Finance I Notes”), and (b) Finance II is issuing $1,260,000,000
aggregate principal amount of its 6.75% Senior Notes due 2019 (the “Finance II
2019 Notes”), $1,050,000,000 aggregate principal amount of its 7.375% Senior
Notes due 2022 (the “Finance II 2022 Notes”) and $750,000,000 aggregate
principal amount of its 7.625% Senior Notes due 2024 (the “Finance II 2024
Notes” and, together with the Finance II 2019 Notes and the Finance II 2022
Notes, the “Finance II Notes”; the Finance I Notes and the Finance II Notes are
collectively referred to herein as the “Notes”);

 

WHEREAS, the Issuers will deposit, or will cause to be deposited, into the
Escrow Accounts (as defined below) the net proceeds from the issuance of the
Notes and other funds in the amounts and at the times set forth below;

 

WHEREAS, such funds will be used (a) upon satisfaction of the escrow conditions
set forth in Sections 3(a) and 3(d) for the purposes described under the caption
“Use of Proceeds” in the Offering Memorandum (as defined below), or (b) to
redeem Notes required to be redeemed pursuant to Section 3.08(b) of each of the
Indentures;

 

WHEREAS, as security for their obligations under the Notes and the Indentures,
the Issuers will, pursuant to the terms of this Agreement, grant to the
Trustees, for the sole and exclusive benefit of the Trustees and the holders of
the Notes, a first priority security interest in and lien on the Escrow Accounts
and the Collateral (as defined below); and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be held in and
disbursed from the Escrow Accounts and released from the security interest and
lien described above.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Defined Terms. In addition to any other defined terms used herein, the
following terms shall constitute defined terms for purposes of this Agreement
and shall have the meanings set forth below:

 

“Additional Amount” means an amount of cash, which amount, together with the net
proceeds of the offering of the applicable Notes deposited into an Escrow
Account on the Issue Date, equals the applicable Special Mandatory Redemption
Price on November 28, 2014 with respect to such Notes.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banking institutions are not required to be open in the State of New
York or a place of payment.

 

“Collateral” means Finance I Notes Collateral and/or Finance II Notes
Collateral, as applicable.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“DTC” means The Depository Trust Company.

 

“Duke Acquisition Escrow Conditions” has the meaning set forth in Section 3(a).

 

“Duke Midwest Assets Acquisition” means the acquisition contemplated by the Duke
Midwest Purchase Agreement.

 

“Duke Midwest Assets Acquisition Deadline” means August 24, 2015.

 

“Duke Midwest Escrow Release Date” has the meaning set forth in Section 3(a).

 

“Duke Midwest Purchase Agreement” means the Purchase and Sale Agreement, dated
as of August 21, 2014, by and among Dynegy Resource I, LLC, Duke Energy SAM, LLC
and Duke Energy Commercial Enterprises, Inc.

 

“Dynegy Finance I, Inc. 2019 Notes Escrow Account” has the meaning set forth in
Section 2(b)(i).

 

“Dynegy Finance I, Inc. 2022 Notes Escrow Account” has the meaning set forth in
Section 2(b)(i).

 

“Dynegy Finance I, Inc. 2024 Notes Escrow Account” has the meaning set forth in
Section 2(b)(i).

 

“Dynegy Finance II, Inc. 2019 Notes Escrow Account” has the meaning set forth in
Section 2(b)(i).

 

2

--------------------------------------------------------------------------------


 

“Dynegy Finance II, Inc. 2022 Notes Escrow Account” has the meaning set forth in
Section 2(b)(i).

 

“Dynegy Finance II, Inc. 2024 Notes Escrow Account” has the meaning set forth in
Section 2(b)(i).

 

“Eligible Escrow Investments” means: (i) investments in money market funds
registered under the Federal Investment Company Act of 1940, whose shares are
registered under the Securities Act of 1933, as amended, and rated “AAAm” or
“AAAm-G” or better by S&P and “Aaa,” “Aa1” or “Aa2” by Moody’s, including any
such money market fund for which the Escrow Agent or any of its Affiliates
serves as investment manager, administrator, shareholder servicing agent and/or
custodian and (ii) deposits in a noninterest-bearing account with the Escrow
Agent; provided that such account has full FDIC coverage at least through the
Duke Midwest Assets Acquisition Deadline with respect to the Finance I Escrow
Accounts or the EquiPower Acquisition Deadline with respect to the Finance II
Escrow Accounts.

 

“EquiPower Acquisition” means acquisition contemplated by the EquiPower Purchase
Agreement.

 

“EquiPower Acquisition Deadline” means May 11, 2015.

 

“EquiPower Escrow Conditions” has the meaning set forth in Section 3(d).

 

“EquiPower Purchase Agreement” means each of (i) the Stock Purchase Agreement,
dated August 21, 2014 among Dynegy Resource II, LLC, Energy Capital Partners
II, LP, (“ECP II”), Energy Capital Partners II- A, LP, (“ECP II-A”), Energy
Capital Partners II-B, LP, (“ECP II-B”), Energy Capital Partners II-C (Direct
IP), LP, (“ECP II- C”), Energy Capital Partners II-D, LP (“ECP II-D”), Energy
Capital Partners II (EquiPower Co-Invest), LP, EquiPower Resources Corp and,
solely for certain limited purposes set forth therein, each of Energy Capital
Partners II-C, LP (“ECP II-C Fund”), the Company and the other parties party
thereto and (ii) the Stock Purchase Agreement and Agreement and Plan of Merger,
dated August 21, 2014 among Dynegy Resource III, LLC, Dynegy Resource
III-A, LLC, Brayton Point Holdings, LLC, Energy Capital Partners GP II, LP, ECP
II, ECP II-A, ECP II-B, ECP II-D, Energy Capital Partners II-C (Cayman), L.P.
and, solely for certain limited purposes set forth therein, ECP II-C Fund, the
Company and there other parties party thereto.

 

“Escrow Accounts” has the meaning set forth in Section 2(b)(i).

 

“Escrow Agent” has the meaning set forth in the preamble of this Agreement.

 

“Escrow Funds” has the meaning set forth in Section 2(b)(ii).

 

“Escrowed Property” has the meaning set forth in Section 2(b)(iv).

 

“Finance I” has the meaning set forth in the preamble of this Agreement.

 

“Finance I 2019 Indenture” means the Indenture, dated as of the date hereof,
between Finance I and the Trustee, governing the Finance I 2019 Notes.

 

“Finance I 2019 Notes” has the meaning set forth in the recitals of this
Agreement.

 

“Finance I 2019 Notes Collateral” has the meaning set forth in Section 6(c).

 

3

--------------------------------------------------------------------------------


 

“Finance I 2019 Notes Secured Obligations” has the meaning set forth in
Section 6(a).

 

“Finance I 2022 Indenture” means the Indenture, dated as of the date hereof,
between Finance I and the Trustee, governing the Finance I 2022 Notes.

 

“Finance I 2022 Notes” has the meaning set forth in the recitals of this
Agreement.

 

“Finance I 2022 Notes Collateral” has the meaning set forth in Section 6(b).

 

“Finance I 2022 Notes Secured Obligations” has the meaning set forth in
Section 6(b).

 

“Finance I 2024 Indenture” means the Indenture, dated as of the date hereof,
between Finance I and the Trustee, governing the Finance I 2024 Notes.

 

“Finance I 2024 Notes” has the meaning set forth in the recitals of this
Agreement.

 

“Finance I 2024 Notes Collateral” has the meaning set forth in Section 6(c).

 

“Finance I 2024 Notes Secured Obligations” has the meaning set forth in
Section 6(c).

 

“Finance I Collateral” has the meaning set forth in Section 6(c).

 

“Finance I Escrow Accounts” has the meaning set forth in Section 2(b)(i).

 

“Finance I Indentures” means, collectively, the Finance I 2019 Indenture, the
Finance I 2022 Indenture and the Finance I 2024 Indenture.

 

“Finance I Merger” has the meaning set forth in Section 3(a)(iv).

 

“Finance I Notes” has the meaning set forth in the recitals to this Agreement.

 

“Finance I Notes Escrow Funds” has the meaning set forth in Section 2(b)(ii).

 

“Finance I Release” has the meaning set forth in Section 3(a).

 

“Finance I Release Request” has the meaning set forth in Section 3(a).

 

“Finance I Secured Obligations” has the meaning set forth in Section 6(c).

 

“Finance II” has the meaning set forth in the preamble of this Agreement.

 

“Finance II 2019 Indenture” means the Indenture, dated as of the date hereof,
between Finance II and the Trustee, governing the Finance II 2019 Notes.

 

“Finance II 2019 Notes” has the meaning set forth in the recitals of this
Agreement.

 

“Finance II 2019 Notes Collateral” has the meaning set forth in Section 6(d).

 

“Finance II 2019 Notes Secured Obligations” has the meaning set forth in
Section 6(d).

 

“Finance II 2022 Indenture” means the Indenture, dated as of the date hereof,
between Finance II and the Trustee, governing the Finance II 2022 Notes.

 

4

--------------------------------------------------------------------------------


 

“Finance II 2022 Notes” has the meaning set forth in the recitals of this
Agreement.

 

“Finance II 2022 Notes Collateral” has the meaning set forth in Section 6(e).

 

“Finance II 2022 Notes Secured Obligations” has the meaning set forth in
Section 6(e).

 

“Finance II 2024 Indenture” means the Indenture, dated as of the date hereof,
between Finance II and the Trustee, governing the Finance II 2024 Notes.

 

“Finance II 2024 Notes” has the meaning set forth in the recitals of this
Agreement.

 

“Finance II 2024 Notes Collateral” has the meaning set forth in Section 6(f).

 

“Finance II 2024 Notes Secured Obligations” has the meaning set forth in
Section 6(f).

 

“Finance II Notes Collateral” has the meaning set forth in Section 6(f).

 

“Finance II Escrow Accounts” has the meaning set forth in Section 2(b)(i).

 

“Finance II Indentures” means, collectively, the Finance  II 2019 Indenture, the
Finance II 2022 Indenture and the Finance II 2024 Indenture.

 

“Finance II Merger” has the meaning set forth in Section 3(d)(iv).

 

“Finance II Notes” has the meaning set forth in the recitals to this Agreement.

 

“Finance II Notes Escrow Funds” has the meaning set forth in Section 2(b)(ii).

 

“Finance II Release” has the meaning set forth in Section 3(d).

 

“Finance II Release Request” has the meaning set forth in Section 3(d).

 

“Finance II Secured Obligations” has the meaning set forth in Section 6(f).

 

“Indemnified Person” has the meaning set forth in Section 5.

 

“Indentures” means, collectively, the Finance I Indentures and the Finance II
Indentures.

 

“Initial Purchasers” has the meaning set forth in the recitals of this
Agreement.

 

“Issue Date” means October 27, 2014.

 

“Issuers” has the meaning set forth in the preamble of this Agreement.

 

“Notes” has the meaning set forth in the recitals of this Agreement.

 

“Offering Memorandum” means the Offering Memorandum dated October 10, 2014,
relating to the issuance and sale of the Notes.

 

“Purchase Agreement” has the meaning set forth in the recitals of this
Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the

 

5

--------------------------------------------------------------------------------


 

date hereof, among Finance I, Finance II and the representatives of the Initial
Purchasers.

 

“Release Request” means a Finance I Release Request or a Finance II Release
Request, as applicable.

 

“Representative Officer” means any officer of the Escrow Agent who has direct
responsibility for the administration of this Agreement and shall also mean any
other officer of the Escrow Agent to whom any matter related to this Agreement
is referred because of such person’s knowledge of and familiarity with the
particular subject matter.

 

“Secured Obligations” means Finance I Secured Obligations and/or Finance II
Secured Obligations, as applicable.

 

“Special Mandatory Redemption Price” means, for any Note, a price equal to 100%
of the issue price of such Note, plus accrued and unpaid interest thereon, from
the Issue Date to, but excluding, the applicable redemption date.

 

“Subsidiary Guarantors” means any of the Company’s current and future
subsidiaries that guarantees the applicable series of Notes pursuant to the
provisions of the applicable Indenture, in each case, until the guarantee of
such person has been released in accordance with the provisions of the
applicable Indenture.

 

“Trustee” or “Trustees” has the meaning set forth in the preamble of this
Agreement.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

2. Escrow Accounts; Escrow Agent.

 

(a)                                 Appointment of the Escrow Agent. The Issuers
hereby appoint Wilmington Trust, National Association, as Escrow Agent in
accordance with the terms and conditions set forth herein, and Wilmington Trust,
National Association hereby accepts such appointment subject to the terms and
conditions set forth herein.

 

(b)                                 Establishment of Escrow Accounts.

 

(i)                                Concurrently with the execution and delivery
hereof, the Escrow Agent shall establish a segregated escrow account in the name
of each applicable Trustee for each of the Finance I 2019 Notes (the “Dynegy
Finance I, Inc. 2019 Notes Escrow Account”), the Finance I 2022 Notes (the
“Dynegy Finance I, Inc. 2022 Notes Escrow Account”), the Finance I 2024 Notes
(the “Dynegy Finance I, Inc. 2024 Notes Escrow Account” and, together with the
Dynegy Finance I, Inc. 2019 Notes Escrow Account and the Dynegy Finance I, Inc.
2024 Notes Escrow Account, the “Finance I Escrow Accounts”), the Finance II 2019
Notes (the “Dynegy Finance II, Inc. 2019 Notes Escrow Account”), the Finance II
2022 Notes (the “Dynegy Finance II, Inc. 2022 Notes Escrow Account”) and the
Finance II 2024 Notes (the “Dynegy Finance II, Inc. 2024 Notes Escrow Account”
and, together with the Dynegy Finance II, Inc. 2019 Notes Escrow Account and the
Dynegy Finance II, Inc. 2022 Notes Escrow Account, the “Finance II Escrow
Accounts”; the Finance I Escrow Accounts and the Finance II Escrow Accounts are
collectively referred to herein as the “Escrow Accounts”) as follows:

 

6

--------------------------------------------------------------------------------


 

Dynegy Finance I, Inc. 2019 Notes Escrow Account:

Wilmington Trust, National Association

Manufacturers & Trader Trust Co.

ABA # 031100092

Acct # 110056-001

Acct Name: Dynegy Finance I – 6.75% Notes Escrow Account

Attn: Global Capital Markets

 

Dynegy Finance I, Inc. 2022 Notes Escrow Account:

Wilmington Trust, National Association

Manufacturers & Trader Trust Co.

ABA # 031100092

Acct # 110057-001

Acct Name: Dynegy Finance I – 7.375% Notes Escrow Account

Attn: Global Capital Markets

 

Dynegy Finance I, Inc. 2024 Notes Escrow Account:

Wilmington Trust, National Association

Manufacturers & Trader Trust Co.

ABA # 031100092

Acct # 110058-001

Acct Name: Dynegy Finance I – 7.625% Notes Escrow Account

Attn: Global Capital Markets

 

Dynegy Finance II, Inc. 2019 Notes Escrow Account:

Wilmington Trust, National Association

Manufacturers & Trader Trust Co.

ABA # 031100092

Acct # 110056-002

Acct Name: Dynegy Finance II – 6.75% Notes Escrow Account

Attn: Global Capital Markets

 

Dynegy Finance II, Inc. 2022 Notes Escrow Account:

Wilmington Trust, National Association

Manufacturers & Trader Trust Co.

ABA # 031100092

Acct # 110057-002

Acct Name: Dynegy Finance II – 7.375% Notes Escrow Account

Attn: Global Capital Markets

 

Dynegy Finance II, Inc. 2024 Notes Escrow Account:

Wilmington Trust, National Association

Manufacturers & Trader Trust Co.

ABA # 031100092

Acct # 110058-002

Acct Name: Dynegy Finance II – 7.625% Notes Escrow Account

Attn: Global Capital Markets

 

(ii)                             On the Issue Date, (A) Finance I shall deposit,
or shall cause to be deposited, with the Escrow Agent, for credit into the
Finance I Escrow Accounts the amounts set forth below

 

7

--------------------------------------------------------------------------------


 

(the “Finance I Notes Escrow Funds”), consisting of the net proceeds from the
sale of the applicable Finance I Notes, the Additional Amount with respect to
such Finance I Notes and $3,000,000 with respect to each of the Finance I Escrow
Accounts and (B) Finance II shall deposit, or shall cause to be deposited, with
the Escrow Agent, for credit into the Finance II Escrow Accounts the amounts set
forth below (the “Finance II Notes Escrow Funds” and, together with the
Finance I Notes Escrow Funds, the “Escrow Funds”), consisting of the net
proceeds from the sale of the applicable Finance II Notes, the Additional Amount
with respect to such Finance II Notes and $3,000,000 with respect to each of the
Finance II Escrow Accounts:

 

Escrow Account

 

Amount of
Deposit

 

 

 

 

 

Dynegy Finance I, Inc. – 6.75% Notes Escrow Account

 

$

847,882,500.00

 

 

 

 

 

Dynegy Finance I, Inc. – 7.375% Notes Escrow Account

 

$

707,445,486.11

 

 

 

 

 

Dynegy Finance I, Inc. – 7.625% Notes Escrow Account

 

$

506,282,986.11

 

 

 

 

 

Dynegy Finance II, Inc. – 6.75% Notes Escrow Account

 

$

1,270,323,750.00

 

 

 

 

 

Dynegy Finance II, Inc. – 7.375% Notes Escrow Account

 

$

1,059,668,229.17

 

 

 

 

 

Dynegy Finance II, Inc. – 7.625% Notes Escrow Account

 

$

757,924,479.17

 

 

(iii)                          The Issuers, the Trustees and the Escrow Agent
hereby agree that the “securities intermediary’s jurisdiction” of the Escrow
Agent is the State of New York for purposes of the UCC, including Section 9-305
and 8-110 thereof.

 

(iv)                         The Escrow Agent shall accept the Escrow Funds and
shall hold such securities, funds and the proceeds thereof in the Escrow
Accounts. All amounts so deposited, and the interest on, and dividends,
distributions and other payments or proceeds in respect of, any such deposits,
less any amounts released pursuant to the terms of this Agreement, shall
constitute the “Escrowed Property.” The Escrow Agent shall invest any portion of
the Escrowed Property that is cash in Eligible Escrow Investments, as may be
directed by Finance I with respect to the Finance I Escrow Accounts, or
Finance II with respect to the Finance II Escrow Accounts, in writing from time
to time. If and until the Escrow Agent receives such a written direction, any
cash credited to the Escrow Accounts shall remain uninvested and the Escrow
Agent shall have no liability for any interest on such cash. All such property
shall be held in the Escrow Accounts until disbursed in accordance with the
terms hereof. The Escrow Accounts and all property held therein by the Escrow
Agent shall be under the “control” (within the meaning of Section 9-104 of the
UCC) of the applicable Trustee for the benefit of itself and the holders of the
corresponding Notes.

 

(v)                            The Escrow Agent shall liquidate any Escrowed
Property in the Finance I Escrow Accounts as directed in writing at any time by
Finance I and in the Finance II Escrow Accounts as directed in writing at any
time by Finance II.

 

(vi)                         The obligation and liability of the Escrow Agent to
make the payments and transfers required by this Agreement shall be limited to
the Escrowed Property. The Escrow Agent shall not be liable for any loss
resulting from any investment made pursuant to this Agreement in

 

8

--------------------------------------------------------------------------------


 

compliance with the provisions hereof or any shortfall in the value of the
Escrowed Property that might result therefrom.

 

(c)                                  Escrow Agent Compensation; Expense
Reimbursement.  The Issuers shall reimburse the Escrow Agent, upon request, for
all expenses, disbursements and advances incurred or made by the Escrow Agent in
implementing any of the provisions of this Agreement, including the reasonable
compensation, expenses and disbursements of its counsel. The Escrow Agent shall
be paid any such expenses owed to it directly by the Issuers and shall not
disburse from the Escrow Accounts any such amounts, nor shall the Escrow Agent
have any interest in the Escrow Accounts with respect to such amounts unless the
Issuers shall be unable to pay or cause to be paid to the Escrow Agent such
amounts due to a lack of assets (or access to assets), in which case the Escrow
Agent shall be entitled to a lien on the Escrowed Property to secure such unpaid
amounts. The provisions of this clause shall survive the termination of this
Agreement and survive the resignation or removal of the Escrow Agent.

 

(d)                                 Substitution of Escrow Agent. The Escrow
Agent may resign by giving no less than 30 Business Days’ prior written notice
to the Issuers and the Trustees. Such resignation shall take effect upon the
later to occur of (i) delivery of all Escrowed Property maintained by the Escrow
Agent hereunder and copies of all books, records and other documents in the
Escrow Agent’s possession relating to the Escrowed Property or this Agreement,
in each case to a successor escrow agent approved by the Issuers (which
approvals shall not be unreasonably withheld or delayed) and to accounts under
the control of each corresponding Trustee, provided that the “securities
intermediary’s jurisdiction” of such successor escrow agent shall be the State
of New York for purposes of the UCC, including 9-305 and 8-110 thereof, and
(ii) the Issuers, each corresponding Trustee and such successor escrow agent
entering into this Agreement or any written successor agreement no less
favorable to the interests of the holders of the Notes (as reasonably determined
by the Issuers) and the Trustees than this Agreement. The Escrow Agent shall
thereupon be discharged of all obligations under this Agreement and shall have
no further duties, obligations or responsibilities in connection herewith,
except to the limited extent set forth in Section 4. If a successor escrow agent
has not been appointed or has not accepted such appointment within 30 Business
Days after notice of resignation is given to the Issuers and the Trustees, the
Escrow Agent may apply at the expense of the Issuers to a court of competent
jurisdiction for the appointment of a successor escrow agent.

 

3. Release of Escrowed Property.

 

(a)                                 If at any time on or prior to the Duke
Midwest Assets Acquisition Deadline, Finance I delivers to the Escrow Agent and
each Trustee under the Finance I Indentures an Officer’s Certificate
substantially in the form set forth in Annex I hereto (a “Finance I Release
Request”) certifying that, prior to or concurrently with the release of the
Escrowed Property from the Finance I Escrow Accounts (the “Finance I Release”)
the following conditions (the “Duke Acquisition Escrow Conditions”) shall have
been satisfied:

 

(i)                                the Duke Midwest Assets Acquisition shall
have been, or concurrently with the Finance I Release will be, consummated
substantially in accordance with the terms and conditions of the Duke Midwest
Purchase Agreement, as amended or modified from time to time in accordance with
its terms, and the Duke Midwest Purchase Agreement shall not have been amended
or modified and no waivers or consents shall have been granted thereunder, in
each case after the Issue Date in a manner materially adverse to the holders of
the Finance I Notes;

 

(ii)                             all amounts in the Finance I Escrow Accounts
will be applied in connection

 

9

--------------------------------------------------------------------------------


 

with the Duke Midwest Assets Acquisition in the manner described under the
caption “Use of Proceeds” in the Offering Memorandum;

 

(iii)                          no Default or Event of Default shall have
occurred and be continuing under any of the Finance I Indentures; and

 

(iv)                         (A) Finance I shall have been, or substantially
simultaneously with the Finance I Release shall be, merged with and into the
Company and the Company shall have assumed, or contemporaneously with the
Finance I Release shall assume, by supplemental indenture or joinder, as
applicable, all of the obligations of Finance I under the Finance I Notes, the
Finance I Indentures and the Registration Rights Agreement (the “Finance I
Merger”) and (B) the Subsidiary Guarantors shall have become, or substantially
simultaneously with the Finance I Release shall become, by supplemental
indentures or joinders (in each case, substantially in the form attached to the
Finance I Indentures and the Registration Rights Agreement), as applicable,
effective upon the Duke Midwest Escrow Release Date and consummation of the Duke
Midwest Assets Acquisition, guarantors of the Finance I Notes and the Finance I
Indentures and parties to the Registration Rights Agreement;

 

the Escrow Agent shall release all of the Escrowed Property held by it in the
Finance I Escrow Accounts to or as directed by Finance I (the date of such
release, the “Duke Midwest Escrow Release Date”), by wire transfer of
immediately available funds in accordance with the instructions set forth in the
Finance I Release Request no later than 12:00 p.m. (New York City time) on the
Business Day immediately following the date such Finance I Release Request is
delivered.

 

(b)                                 If:

 

(i)                                at 5:00 p.m. (New York City time) on the Duke
Midwest Assets Acquisition Deadline, the Escrow Agent has not received a
Finance I Release Request certifying that the Duke Midwest Assets Acquisition
Escrow Conditions have been satisfied on or prior to the Duke Midwest Assets
Acquisition Deadline; or

 

(ii)                             Finance I notifies the Escrow Agent and the
Trustees in writing substantially in the form set forth in Annex II hereto that
(A) Finance I has determined that the Duke Midwest Assets Acquisition will not
be consummated on or before the Duke Midwest Assets Acquisition Deadline or
(B) the Duke Purchase Agreement has been terminated;

 

the Escrow Agent, without the requirement of notice or action by Finance I, any
applicable Trustee or any other person or entity, shall, within one Business
Day, liquidate all Escrowed Property then held by it in the Finance I Escrow
Accounts and release all amounts to each applicable Trustee by wire transfer or
internal transfer of immediately available funds (in accordance with the
instructions set forth in Schedule A of Annex II hereto) for the benefit of the
holders of the applicable Finance I Notes relating to each such Finance I Escrow
Account.

 

(c)                                  If on the date that is five Business Days
prior to the last Business Day of any calendar month prior to the Duke Midwest
Escrow Release Date (beginning with November 20, 2014), the funds in a Finance I
Escrow Account (as calculated by Finance I) would not be sufficient to fund a
Duke Midwest Special Mandatory Redemption (as defined in the Indenture governing
the applicable Finance I Notes) with respect to the applicable Finance I Notes
if such redemption were to occur on the last Business Day of the following month
(the “Duke Required Amount”), Finance I shall provide the Escrow Agent and the
applicable Trustee with an Officer’s Certificate substantially in the form set
forth in

 

10

--------------------------------------------------------------------------------


 

Annex III hereto certifying the same. Upon receipt of such Officer’s
Certificate, the Escrow Agent, without the requirement of notice to or action by
Finance I, the applicable Trustee or any other person or entity, shall, within
one Business Day, liquidate all property in such Finance I Escrow Account and
release all amounts in such Finance I Escrow Account to the applicable Trustee
(by wire transfer or internal transfer of immediately available funds (in
accordance with the instructions set forth in Schedule A of Annex II hereto))
for the benefit of the holders of the applicable Finance I Notes relating to
such Finance I Escrow Account.

 

(d)                                 If at any time on or prior to the EquiPower
Acquisition Deadline, Finance II delivers to the Escrow Agent and each Trustee
under the Finance II Indentures an Officer’s Certificate substantially in the
form set forth in Annex IV hereto (a “Finance II Release Request”) certifying
that, prior to or concurrently with the release of the Escrowed Property from
the Finance II Escrow Accounts (the “Finance II Release”) the following
conditions (the “EquiPower Escrow Conditions”) shall have been satisfied:

 

(i)                                the EquiPower Acquisition shall have been, or
concurrently with the Finance II Release will be, consummated substantially in
accordance with the terms and conditions of the EquiPower Purchase Agreement, as
amended or modified from time to time in accordance with its terms, and the
EquiPower Purchase Agreement shall not have been amended or modified and no
waivers or consents shall have been granted thereunder, in each case after the
Issue Date in a manner materially adverse to the holders of the Finance II
Notes;

 

(ii)                             all amounts in the Finance II Escrow Accounts
will be applied in connection with the EquiPower Acquisition in the manner
described under the caption “Use of Proceeds” in the Offering Memorandum;

 

(iii)                          no Default or Event of Default shall have
occurred and be continuing under any of the Finance II Indentures; and

 

(iv)                         (a) Finance II shall have been, or substantially
simultaneously with the Finance II Release shall be, merged with and into Dynegy
and Dynegy shall have assumed, or contemporaneously with the Finance II Release
shall assume, by supplemental indenture or joinder, as applicable, all of the
obligations of Finance II under the Finance II Notes, the Finance II Indentures
and the Registration Rights Agreement (the “Finance II Merger”) and (b) the
Subsidiary Guarantors shall have become, or substantially simultaneously with
the Finance II Release shall become, by supplemental indentures or joinders (in
each case, substantially in the form attached to the Finance II Indentures and
the Registration Rights Agreement), as applicable, effective upon the EquiPower
Escrow Release Date and consummation of the EquiPower Acquisition, guarantors of
the Finance II Notes and the Finance II Indentures and parties to the
Registration Rights Agreement;

 

the Escrow Agent shall release all of the Escrowed Property held by it in the
Finance II Escrow Accounts to or as directed by Finance II (the date of such
release, the “EquiPower Escrow Release Date”), by wire transfer of immediately
available funds in accordance with the instructions set forth in the Finance II
Release Request no later than 12:00 p.m. (New York City time) on the Business
Day immediately following the date such Finance II Release Request is delivered.

 

11

--------------------------------------------------------------------------------

 


 

(e)                                       If:

 

(i)                                          at 5:00 p.m. (New York City time)
on the EquiPower Acquisition Deadline, the Escrow Agent has not received a
Finance II Release Request certifying that the EquiPower Acquisition Escrow
Conditions have been satisfied on or prior to the EquiPower Acquisition
Deadline; or

 

(ii)                                       Finance II notifies the Escrow Agent
and the Trustees in writing substantially in the form set forth in Annex V
hereto that (A) Finance II has determined that the EquiPower Acquisition will
not be consummated on or before the EquiPower Acquisition Deadline or (B) the
EquiPower Purchase Agreement has been terminated;

 

the Escrow Agent, without the requirement of notice or action by Finance II, any
applicable Trustee or any other person or entity, shall, within one Business
Day, liquidate all Escrowed Property then held by it in the Finance II Escrow
Accounts and release all amounts to each applicable Trustee by wire transfer of
immediately available funds for the benefit of the holders of the applicable
Finance II Notes relating to each such Finance II Escrow Account.

 

(f)                                         If on the date that is five Business
Days prior to the last Business Day of any calendar month prior to the EquiPower
Escrow Release Date (beginning with November 20, 2014), the funds in a
Finance II Escrow Account (as calculated by Finance II) would not be sufficient
to fund an EquiPower Special Mandatory Redemption (as defined in the Indenture
governing the applicable Finance II Notes) with respect to the applicable Notes
if such redemption were to occur on the last Business Day of the following month
(the “EquiPower Required Amount” and, together with the Duke Required Amount,
the “Required Amount”), Finance II shall provide the Escrow Agent and the
applicable Trustee with an Officer’s Certificate substantially in the form set
forth in Annex VI hereto certifying the same. Upon receipt of such Officer’s
Certificate, the Escrow Agent, without the requirement of notice to or action by
Finance II, the applicable Trustee or any other person or entity, shall, within
one Business Day, liquidate all property in such Finance II Escrow Account and
release all amounts in such Finance II Escrow Account to the applicable Trustee
for the benefit of the holders of the applicable Finance II Notes relating to
such Finance I Escrow Account.

 

(g)                                      If at any time the Escrowed Property in
any Escrow Account has an aggregate value in excess of the Required Amount, the
Escrow Agent, upon receipt of an Officer’s Certificate from the applicable
Issuer certifying as to such event and specifying the amount of such excess
shall cause the release of such excess to or for the account of the applicable
Issuer by wire transfer of immediately available funds in accordance with the
instructions set forth in such Officer’s Certificate.

 

(h)                                      Prior to the release of funds in an
Escrow Account pursuant to Sections 3(a) through 3(f), amounts of the Escrowed
Property shall from time to time be withdrawn from the Escrow Accounts, upon the
written request of the Issuers, for application to interest or other amounts
then due and payable pursuant to the applicable Indenture. Upon receipt of an
Officer’s Certificate from Finance I with respect to the Finance I Notes or from
Finance II with respect to the Finance II Notes certifying that an interest
payment is due on the applicable Notes, the Escrow Agent shall liquidate (in the
manner directed) an amount of the applicable Escrowed Property from the
applicable Escrow Accounts sufficient to pay the interest becoming due on the
applicable Notes (as calculated by the Issuers in accordance with the terms of
the applicable Indenture) and release such cash amount to the applicable Trustee
for payment of such interest on the applicable Notes no later than 10:00 a.m.
(New York City time) on the Business Day immediately following receipt of such
Officer’s Certificate.

 

12

--------------------------------------------------------------------------------


 

(i)                                         The Issuers undertake to use their
commercially reasonable efforts to notify the Escrow Agent at least three
Business Days prior thereto of any expected release of Escrowed Property, but
failure to do so shall not have any effect on the obligations of the Escrow
Agent under this Agreement.

 

4. Limitation of Escrow Agent’s Liability; Responsibilities of Escrow Agent. The
Escrow Agent’s responsibility and liability under this Agreement shall be
limited as follows:

 

(a)                                 the Escrow Agent does not represent, warrant
or guaranty to the Trustee or the holders of the Notes from time to time the
performance of the Issuers;

 

(b)                                the Escrow Agent shall have no responsibility
to the Issuers, the Trustee or the holders of the Notes from time to time as a
consequence of performance or non-performance by the Escrow Agent hereunder,
except for any gross negligence or willful misconduct of the Escrow Agent;

 

(c)                                 the Issuers shall remain solely responsible
for all aspects of the Issuers’ business and conduct;

 

(d)                                the Escrow Agent shall not be obligated to
supervise, inspect or inform the Issuers or any third party of any matter
referred to above; and

 

(e)                                 the Escrow Agent shall not be required to,
and shall not, expend or risk any of its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder.

 

In no event shall the Escrow Agent be liable (i) for relying upon any judicial
or administrative order or judgment, upon any opinion of counsel or upon any
certification, instruction, notice, or other writing delivered to it by the
Issuers or the Trustee in compliance with the provisions of this Agreement, (ii)
for acting in accordance with or relying upon any instruction, notice, demand,
certificate or document believed by it in good faith to be genuine and to have
been signed or presented by the proper person, (iii) for any consequential,
punitive or special damages, (iv) for the acts or omissions of its nominees,
correspondents, designees, subagents or subcustodians; provided, that such
nominees, correspondents, designees, subagents or subcustodians were chosen with
due care by the Escrow Agent, or (v) for an amount in excess of the value of the
Escrowed Property then credited to the Escrow Accounts.

 

The rights and powers granted to the Escrow Agent hereunder are being granted in
order to preserve and protect the Trustee’s and the holders’ of Notes security
interest in the Collateral granted hereby and shall not be interpreted to, and
shall not, impose any duties (whether express or implied, and including
fiduciary duties) on the Escrow Agent in connection therewith other than those
imposed under applicable law. The Escrow Agent shall exercise the same degree of
care in the custody and preservation of the Escrow Accounts as it exercises
toward its own similar property and shall not be held to any higher standard of
care under this Agreement, nor be deemed to owe any fiduciary duty to the
Issuers, the holders or any other party.

 

At any time the Escrow Agent may request in writing an instruction in writing
from the applicable Issuers, and may at its own option include in such request
the course of action it proposes to take and the date on which it proposes to
act, regarding any matter arising in connection with its duties and obligations
hereunder; provided, however, that the Escrow Agent shall state in such request
that it believes in good faith that such proposed course of action is not
contrary to another identified provision of this Agreement. The Escrow Agent
shall not be liable to the Issuers for acting without the applicable Issuers’
consent in accordance with such a proposal on or after the date specified
therein if (i) the specified date is at least five Business Days after the
applicable Issuer receives the Escrow Agent’s

 

13

--------------------------------------------------------------------------------


 

request for instructions and its proposed course of action, and (ii) prior to so
acting, the Escrow Agent has not received the written instructions requested
from the applicable Issuer.

 

The Escrow Agent may act pursuant to the advice of counsel chosen by it with
respect to any matter relating to this Agreement, and the reasonable fees and
expenses of such counsel shall be paid by the Issuers, and shall not be liable
for any action taken or omitted in accordance with such advice, except for any
such action taken or omitted in bad faith.

 

In the event of any ambiguity in the provisions of this Agreement with respect
to any funds, securities or property deposited hereunder, or instruction, notice
or certification delivered hereunder, the Escrow Agent shall be entitled to
refrain from complying with any and all claims, demands or instructions with
respect to such funds, securities or property, and the Escrow Agent shall not be
or become liable for its failure or refusal to comply with conflicting claims,
demands or instructions. The Escrow Agent shall be entitled to refuse to act
until either any conflicting or adverse claims or demands shall have been
finally determined by a court of competent jurisdiction or settled by agreement
between the conflicting claimants as evidenced in a writing reasonably
satisfactory to the Escrow Agent, or the Escrow Agent shall have received
security or an indemnity satisfactory to the Escrow Agent sufficient to save the
Escrow Agent harmless from and against any and all loss, liability or expense
which the Escrow Agent may incur by reason of its acting. The Escrow Agent may
in addition elect in its sole option to commence an interpleader action or seek
other judicial relief or orders as the Escrow Agent may deem necessary. The
costs and expenses (including reasonable attorney’s fees and expenses) incurred
in connection with such proceedings shall be paid by, and shall be deemed an
obligation of the Issuers.

 

No provision of this Agreement shall require the Escrow Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder.

 

The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism or war, the failure or malfunction of
communication or computer systems, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).

 

5. Indemnity. The Issuers shall indemnify, hold harmless and defend the Trustee
and the Escrow Agent and their respective directors, officers, agents, employees
and controlling persons (each, an “Indemnified Person”) from and against any and
all claims, actions, obligations, liabilities and expenses, including reasonable
defense costs, reasonable investigative fees and costs, reasonable legal fees,
and claims for damages (including those between or among the parties to this
Agreement), arising from the Trustee’s or the Escrow Agent’s performance or
non-performance, or in connection with the Escrow Agent’s acceptance of
appointment as the Escrow Agent, under this Agreement, except to the extent that
such liability, expense or claim shall have been caused by the gross negligence
or willful misconduct of any such Indemnified Person. The provisions of this
Section 5 shall survive any termination, satisfaction or discharge of this
Agreement as well as the resignation or removal of the Escrow Agent.

 

6. Grant of Security Interest; Instructions to Escrow Agent.

 

(a)                                      Finance I hereby irrevocably grants a
first priority security interest in and lien on, and pledges, assigns, transfers
and sets over to the Trustee in its capacity as trustee under the Finance I 2019
Indenture for its own benefit and the benefit of the holders of the Finance I
2019 Notes, all of its

 

14

--------------------------------------------------------------------------------


 

respective right, title and interest in, to the extent applicable:

 

(i)                                          the Dynegy Finance I, Inc.
2019 Notes Escrow Account, and all “financial assets” (as such term is defined
in Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Dynegy Finance I, Inc. 2019 Notes Escrow Account, including, without limitation,
all funds held therein, and all Eligible Escrow Investments held by (or
otherwise maintained in the name of) the Escrow Agent pursuant to Section 2 with
respect thereto;

 

(ii)                                       all “security entitlements” (as such
term is defined in Section 8-102(a) of the UCC) from time to time credited to
the Dynegy Finance I, Inc. 2019 Notes Escrow Account;

 

(iii)                                    all claims and rights of whatever
nature which Finance I may now have or hereafter acquire against any third party
in respect of any of the Finance I 2019 Notes Collateral described in this
Section 6 (including any claims or rights in respect of any security
entitlements credited to an account of the Escrow Agent maintained at DTC or any
other clearing corporation) or any other “securities intermediary” (as such
terms are defined in Section 8-102(a) of the UCC);

 

(iv)                                   all rights which Finance I has under this
Agreement with respect to the Finance I 2019 Notes and all rights it may now
have or hereafter acquire against the Escrow Agent in respect of its holding and
managing all or any part of the Finance I 2019 Notes Collateral; and

 

(v)                                      all “proceeds” (as such term is defined
in Section 9-102(a) of the UCC) of any of the foregoing

 

(collectively, the “Finance I 2019 Notes Collateral”), in order to secure all
obligations and indebtedness of Finance I under the Finance I 2019 Indenture,
the Finance I 2019 Notes and any other obligation, now or hereafter arising, of
every kind and nature, owed by Finance I under the Finance I 2019 Indenture or
the Finance I 2019 Notes to the holders of the Finance I 2019 Notes or to the
Trustee with respect thereto or any predecessor Trustee (collectively, the
“Finance I 2019 Notes Secured Obligations”). The Escrow Agent hereby
acknowledges the Trustee’s security interest and lien as set forth above.
Finance I shall not grant or cause or permit any other person or entity to
obtain a security interest, encumbrance, lien or other claim, direct or
indirect, in the Finance I’s right, title or interest in the Finance I 2019
Escrow Account or any Finance I 2019 Notes Collateral.

 

(b)                                      Finance I hereby irrevocably grants a
first priority security interest in and lien on, and pledges, assigns, transfers
and sets over to the Trustee in its capacity as trustee under the Finance I 2022
Indenture for its own benefit and the benefit of the holders of the Finance I
2022 Notes, all of its respective right, title and interest in, to the extent
applicable:

 

(i)                                          the Dynegy Finance I, Inc.
2022 Notes Escrow Account, and all “financial assets” (as such term is defined
in Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Dynegy Finance I, Inc. 2022 Notes Escrow Account, including, without limitation,
all funds held therein, and all Eligible Escrow Investments held by (or
otherwise maintained in the name of) the Escrow Agent pursuant to Section 2 with
respect thereto;

 

(ii)                                       all “security entitlements” (as such
term is defined in Section 8-102(a) of the

 

15

--------------------------------------------------------------------------------


 

UCC) from time to time credited to the Dynegy Finance I, Inc. 2022 Notes Escrow
Account;

 

(iii)                                    all claims and rights of whatever
nature which Finance I may now have or hereafter acquire against any third party
in respect of any of the Finance I 2022 Notes Collateral described in this
Section 6 (including any claims or rights in respect of any security
entitlements credited to an account of the Escrow Agent maintained at DTC or any
other clearing corporation) or any other “securities intermediary” (as such
terms are defined in Section 8-102(a) of the UCC);

 

(iv)                                   all rights which Finance I has under this
Agreement with respect to the Finance I 2022 Notes and all rights it may now
have or hereafter acquire against the Escrow Agent in respect of its holding and
managing all or any part of the Finance I 2022 Notes Collateral; and

 

(v)                                      all “proceeds” (as such term is defined
in Section 9-102(a) of the UCC) of any of the foregoing

 

(collectively, the “Finance I 2022 Notes Collateral”), in order to secure all
obligations and indebtedness of Finance I under the Finance I 2022 Indenture,
the Finance I 2022 Notes and any other obligation, now or hereafter arising, of
every kind and nature, owed by Finance I under the Finance I 2022 Indenture or
the Finance I 2022 Notes to the holders of the Finance I 2022 Notes or to the
Trustee with respect thereto or any predecessor Trustee (collectively, the
“Finance I 2022 Notes Secured Obligations”). The Escrow Agent hereby
acknowledges the Trustee’s security interest and lien as set forth above.
Finance I shall not grant or cause or permit any other person or entity to
obtain a security interest, encumbrance, lien or other claim, direct or
indirect, in the Finance I’s right, title or interest in the Finance I 2022
Escrow Account or any Finance I 2022 Notes Collateral.

 

(c)                                       Finance I hereby irrevocably grants a
first priority security interest in and lien on, and pledges, assigns, transfers
and sets over to the Trustee in its capacity as trustee under the Finance I 2024
Indenture for its own benefit and the benefit of the holders of the Finance I
2024 Notes, all of its respective right, title and interest in, to the extent
applicable:

 

(i)                                          the Dynegy Finance I, Inc.
2024 Notes Escrow Account, and all “financial assets” (as such term is defined
in Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Dynegy Finance I, Inc. 2024 Notes Escrow Account, including, without limitation,
all funds held therein, and all Eligible Escrow Investments held by (or
otherwise maintained in the name of) the Escrow Agent pursuant to Section 2 with
respect thereto;

 

(ii)                                       all “security entitlements” (as such
term is defined in Section 8-102(a) of the UCC) from time to time credited to
the Dynegy Finance I, Inc. 2024 Notes Escrow Account;

 

(iii)                                    all claims and rights of whatever
nature which Finance I may now have or hereafter acquire against any third party
in respect of any of the Finance I 2024 Notes Collateral described in this
Section 6 (including any claims or rights in respect of any security
entitlements credited to an account of the Escrow Agent maintained at DTC or any
other clearing corporation) or any other “securities intermediary” (as such
terms are defined in Section 8-102(a) of the UCC);

 

(iv)                                   all rights which Finance I has under this
Agreement with respect to the

 

16

--------------------------------------------------------------------------------


 

Finance I 2024 Notes and all rights it may now have or hereafter acquire against
the Escrow Agent in respect of its holding and managing all or any part of the
Finance I 2024 Notes Collateral; and

 

(v)                                      all “proceeds” (as such term is defined
in Section 9-102(a) of the UCC) of any of the foregoing

 

(collectively, the “Finance I 2024 Notes Collateral”; the Finance I 2019 Notes
Collateral, the Finance I 2022 Notes Collateral and the Finance I 2024 Notes
Collateral are collectively referred to herein as the “Finance I Notes
Collateral”), in order to secure all obligations and indebtedness of Finance I
under the Finance I 2024 Indenture, the Finance I 2024 Notes and any other
obligation, now or hereafter arising, of every kind and nature, owed by
Finance I under the Finance I 2024 Indenture or the Finance I 2024 Notes to the
holders of the Finance I 2024 Notes or to the Trustee with respect thereto or
any predecessor Trustee (collectively, the “Finance I 2024 Notes Secured
Obligations”; the Finance I 2019 Notes Secured Obligations, the Finance I 2022
Notes Secured Obligations and the Finance I 2024 Secured Obligations are
collectively referred to herein as the “Finance I Secured Obligations”). The
Escrow Agent hereby acknowledges the Trustee’s security interest and lien as set
forth above. Finance I shall not grant or cause or permit any other person or
entity to obtain a security interest, encumbrance, lien or other claim, direct
or indirect, in the Finance I’s right, title or interest in the Finance I 2024
Escrow Account or any Finance I 2024 Notes Collateral.

 

(d)                                      Finance II hereby irrevocably grants a
first priority security interest in and lien on, and pledges, assigns, transfers
and sets over to the Trustee in its capacity as trustee under the Finance II
2019 Indenture for its own benefit and the benefit of the holders of the
Finance II 2019 Notes, all of its respective right, title and interest in, to
the extent applicable:

 

(i)                                          the Dynegy Finance II, Inc.
2019 Notes Escrow Account, and all “financial assets” (as such term is defined
in Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Dynegy Finance II, Inc. 2019 Notes Escrow Account, including, without
limitation, all funds held therein, and all Eligible Escrow Investments held by
(or otherwise maintained in the name of) the Escrow Agent pursuant to Section 2
with respect thereto;

 

(ii)                                       all “security entitlements” (as such
term is defined in Section 8-102(a) of the UCC) from time to time credited to
the Dynegy Finance II, Inc. 2019 Notes Escrow Account;

 

(iii)                                    all claims and rights of whatever
nature which Finance II may now have or hereafter acquire against any third
party in respect of any of the Finance II 2019 Notes Collateral described in
this Section 6 (including any claims or rights in respect of any security
entitlements credited to an account of the Escrow Agent maintained at DTC or any
other clearing corporation) or any other “securities intermediary” (as such
terms are defined in Section 8-102(a) of the UCC);

 

(iv)                                   all rights which Finance II has under
this Agreement with respect to the Finance II 2019 Notes and all rights it may
now have or hereafter acquire against the Escrow Agent in respect of its holding
and managing all or any part of the Finance II 2019 Notes Collateral; and

 

(v)                                      all “proceeds” (as such term is defined
in Section 9-102(a) of the UCC) of any

 

17

--------------------------------------------------------------------------------


 

of the foregoing

 

(collectively, the “Finance II 2019 Notes Collateral”), in order to secure all
obligations and indebtedness of Finance II under the Finance II 2019 Indenture,
the Finance II 2019 Notes and any other obligation, now or hereafter arising, of
every kind and nature, owed by Finance II under the Finance II 2019 Indenture or
the Finance II 2019 Notes to the holders of the Finance II 2019 Notes or to the
Trustee with respect thereto or any predecessor Trustee (collectively, the
“Finance II 2019 Notes Secured Obligations”). The Escrow Agent hereby
acknowledges the Trustee’s security interest and lien as set forth above.
Finance II shall not grant or cause or permit any other person or entity to
obtain a security interest, encumbrance, lien or other claim, direct or
indirect, in the Finance II’s right, title or interest in the Finance II 2019
Escrow Account or any Finance II 2019 Notes Collateral.

 

(e)                                       Finance II hereby irrevocably grants a
first priority security interest in and lien on, and pledges, assigns, transfers
and sets over to the Trustee in its capacity as trustee under the Finance II
2022 Indenture for its own benefit and the benefit of the holders of the
Finance II 2022 Notes, all of its respective right, title and interest in, to
the extent applicable:

 

(i)                                          the Dynegy Finance II, Inc.
2022 Notes Escrow Account, and all “financial assets” (as such term is defined
in Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Dynegy Finance II, Inc. 2022 Notes Escrow Account, including, without
limitation, all funds held therein, and all Eligible Escrow Investments held by
(or otherwise maintained in the name of) the Escrow Agent pursuant to Section 2
with respect thereto;

 

(ii)                                       all “security entitlements” (as such
term is defined in Section 8-102(a) of the UCC) from time to time credited to
the Dynegy Finance II, Inc. 2022 Notes Escrow Account;

 

(iii)                                    all claims and rights of whatever
nature which Finance II may now have or hereafter acquire against any third
party in respect of any of the Finance II 2022 Notes Collateral described in
this Section 6 (including any claims or rights in respect of any security
entitlements credited to an account of the Escrow Agent maintained at DTC or any
other clearing corporation) or any other “securities intermediary” (as such
terms are defined in Section 8-102(a) of the UCC);

 

(iv)                                   all rights which Finance II has under
this Agreement with respect to the Finance II 2022 Notes and all rights it may
now have or hereafter acquire against the Escrow Agent in respect of its holding
and managing all or any part of the Finance II 2022 Notes Collateral; and

 

(v)                                      all “proceeds” (as such term is defined
in Section 9-102(a) of the UCC) of any of the foregoing

 

(collectively, the “Finance II 2022 Notes Collateral”), in order to secure all
obligations and indebtedness of Finance II under the Finance II 2022 Indenture,
the Finance II 2022 Notes and any other obligation, now or hereafter arising, of
every kind and nature, owed by Finance II under the Finance II 2022 Indenture or
the Finance II 2022 Notes to the holders of the Finance II 2022 Notes or to the
Trustee with respect thereto or any predecessor Trustee (collectively, the
“Finance II 2022 Notes Secured Obligations”). The Escrow Agent hereby
acknowledges the Trustee’s security interest and lien as set forth above.
Finance II shall not grant or cause or permit any other person or entity to
obtain a security interest, encumbrance, lien or other claim, direct or
indirect, in the Finance II’s right, title or interest in

 

18

--------------------------------------------------------------------------------


 

the Finance II 2022 Escrow Account or any Finance II 2022 Notes Collateral.

 

(f)                                         Finance II hereby irrevocably grants
a first priority security interest in and lien on, and pledges, assigns,
transfers and sets over to the Trustee in its capacity as trustee under the
Finance II 2024 Indenture for its own benefit and the benefit of the holders of
the Finance II 2024 Notes, all of its respective right, title and interest in,
to the extent applicable:

 

(i)                                          the Dynegy Finance II, Inc.
2024 Notes Escrow Account, and all “financial assets” (as such term is defined
in Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Dynegy Finance II, Inc. 2024 Notes Escrow Account, including, without
limitation, all funds held therein, and all Eligible Escrow Investments held by
(or otherwise maintained in the name of) the Escrow Agent pursuant to Section 2
with respect thereto;

 

(ii)                                       all “security entitlements” (as such
term is defined in Section 8-102(a) of the UCC) from time to time credited to
the Dynegy Finance II, Inc. 2024 Notes Escrow Account;

 

(iii)                                    all claims and rights of whatever
nature which Finance II may now have or hereafter acquire against any third
party in respect of any of the Finance II 2024 Notes Collateral described in
this Section 6 (including any claims or rights in respect of any security
entitlements credited to an account of the Escrow Agent maintained at DTC or any
other clearing corporation) or any other “securities intermediary” (as such
terms are defined in Section 8-102(a) of the UCC);

 

(iv)                                   all rights which Finance II has under
this Agreement with respect to the Finance II 2024 Notes and all rights it may
now have or hereafter acquire against the Escrow Agent in respect of its holding
and managing all or any part of the Finance II 2024 Notes Collateral; and

 

(v)                                      all “proceeds” (as such term is defined
in Section 9-102(a) of the UCC) of any of the foregoing

 

(collectively, the “Finance II 2024 Notes Collateral”; the Finance II 2019 Notes
Collateral, the Finance II 2022 Notes Collateral and the Finance II 2024 Notes
Collateral are collectively referred to herein as the “Finance II Notes
Collateral”), in order to secure all obligations and indebtedness of Finance II
under the Finance II 2024 Indenture, the Finance II 2024 Notes and any other
obligation, now or hereafter arising, of every kind and nature, owed by
Finance II under the Finance II 2024 Indenture or the Finance II 2024 Notes to
the holders of the Finance II 2024 Notes or to the Trustee with respect thereto
or any predecessor Trustee (collectively, the “Finance II 2024 Notes Secured
Obligations”; the Finance II 2019 Notes Secured Obligations, the Finance II 2022
Notes Secured Obligations and the Finance II 2024 Secured Obligations are
collectively referred to herein as the “Finance II Secured Obligations”). The
Escrow Agent hereby acknowledges the Trustee’s security interest and lien as set
forth above. Finance II shall not grant or cause or permit any other person or
entity to obtain a security interest, encumbrance, lien or other claim, direct
or indirect, in the Finance II’s right, title or interest in the Finance II 2024
Escrow Account or any Finance II 2024 Notes Collateral.

 

(g)                                The Issuers and the Trustees hereby
irrevocably instruct the Escrow Agent to, and the Escrow Agent shall:

 

(i)                                          maintain the Escrow Accounts for
the sole and exclusive benefit of the

 

19

--------------------------------------------------------------------------------


 

applicable Trustee on its behalf and on behalf of the holders of the applicable
Notes to the extent specifically required herein; treat all property in the
Escrow Accounts as “financial assets” (as defined in Section 8-102(a) of the
UCC); take all steps reasonably specified in writing by Finance I with respect
to the Finance I Escrow Accounts and Finance II with respect to the Finance II
Escrow Accounts pursuant to this Section 6 to cause the Trustees to enjoy
continuous perfected first priority security interest under the UCC, any other
applicable statutory or case law or regulation of the State of New York and any
applicable law or regulation of the United States in the applicable Collateral
and except as otherwise required by law, maintain the Collateral free and clear
of all liens, security interests, safekeeping or other charges, demands and
claims of any nature now or hereafter existing in favor of anyone other than the
applicable Trustee;

 

(ii)                                       promptly notify the applicable
Trustee if a Representative Officer of the Escrow Agent receives written notice
that any person or entity other than such Trustee or the Escrow Agent has or
purports to have a lien or security interest upon any portion of the applicable
Collateral; and

 

(iii)                                    in addition to requesting disbursement
of amounts held in the Escrow Accounts pursuant to and in accordance with
Section 3, upon an Event of Default under any of the Indentures and for so long
as such Event of Default continues, the applicable Trustee may exercise in
respect of the applicable Collateral, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party under the UCC or other applicable law.

 

The liens and security interests provided for in this Section 6 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Trustees and the Escrow Agent shall have no security interest in, any funds
disbursed by the Escrow Agent pursuant to this Agreement to the extent not
inconsistent with the terms hereof. The Escrow Agent shall not have any right to
receive compensation from the Trustees and shall have no authority to obligate
the Trustees or to compromise or pledge their security interests hereunder.
Accordingly, the Escrow Agent is hereby directed to cooperate with the Trustees
in the exercise of in their respective rights in the Collateral provided for
herein.

 

(h)                                Any money collected by a Trustee pursuant to
Section 6(g)(iii) shall be applied to the applicable Escrow Account in
accordance with the terms of Section 6.07 of the applicable Indenture. Neither
the Trustees nor the Escrow Agent shall have any liability for any shortfall in
the payment of any Special Mandatory Redemption Price.

 

(i)                                   The Issuers will execute and deliver or
cause to be executed and delivered, or use their reasonable best efforts to
procure, all assignments, instruments and other documents, deliver any
instruments to the applicable Trustees and take any other actions that are
necessary or desirable, and shall direct the Trustees in writing to take all
actions necessary on their part, to perfect, continue the perfection of, or
protect the first priority of such Trustee’s security interest in and to the
Collateral, to protect the Collateral against the rights, claims, or interests
of third persons or to effect the purposes of this Agreement. The Issuers also
hereby authorize the Trustees to file any financing or continuation statements
with respect to the Collateral in such jurisdictions and filing offices and
containing such description of Collateral as are reasonably necessary in order
to perfect the security interest granted herein without their respective
signature (to the extent permitted by applicable law), and any such filing is
hereby authorized to be made by the Initial Purchasers or their counsel on
behalf of the Trustees. The Issuers shall pay all reasonable costs incurred in
connection with any of the foregoing, it being understood that the Trustees
shall have no duty to determine whether to file or record any document or
instrument

 

20

--------------------------------------------------------------------------------


 

relating to Collateral. Neither the Trustees nor the Escrow Agent shall have any
duty or obligation to file or record any document or otherwise to see to the
grant or perfection of any security interest granted hereunder.

 

(j)                                   The Issuers hereby appoint the applicable
Trustees as attorneys-in-fact with full power of substitution to do any act that
either Issuer is obligated hereby to do, and such Trustee may, but shall not be
obligated to, exercise such rights as such Issuer might exercise with respect to
the Collateral and take any action in such Issuer’s name to protect such
Trustee’s security interest hereunder.

 

(k)                                 If at any time the Escrow Agent shall
receive any “entitlement order” (as such term is defined in Section 8-102(a)(8)
of the UCC) or any other instructions issued by a Trustee directing the
disposition of funds in an Escrow Account or otherwise related to the Escrow
Accounts, the Escrow Agent shall comply with any such entitlement order or
instructions without further consent by the Issuer or any other person or
entity.

 

(l)                                   The Escrow Agent represents that it is a
“securities intermediary” and that each of the Escrow Accounts is a “securities
account” (as each such term is defined in the UCC).

 

(m)                              The Issuers hereby confirm that the
arrangements established under this Section 6 constitute “control” by the
Trustees of the applicable Escrow Accounts (as such term is defined in Article 8
of the UCC). The Escrow Agent and the Issuers have not entered and will not
enter into any other agreement with respect to control of the Escrow Accounts or
purporting to limit or condition the obligation of the Escrow Agent to comply
with any orders or instructions of the Trustees with respect to the Escrow
Accounts as set forth in this Section 6. In the event of any conflict with
respect to control over the Escrow Accounts between this Agreement (or any
portion hereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail.

 

(n)                                The Escrow Agent hereby agrees that any
security interest in, lien on, encumbrance, claim or right of setoff against,
the Escrow Accounts or any funds therein that it now has or subsequently obtains
shall be subordinate to the security interest of the Trustees in the Escrow
Accounts and the funds therein or credited thereto. Except as otherwise set
forth herein, the Escrow Agent agrees not to exercise any present or future
right of recoupment or set-off against the Escrow Accounts or to assert against
the Escrow Accounts any present or future security interest, banker’s lien or
any other lien or claim (including claim for penalties) that the Escrow Agent
may at any time have against or in the Escrow Accounts or any funds therein.

 

7. Termination. This Agreement and the security interests in the Escrowed
Property evidenced by this Agreement shall terminate automatically and be of no
further force or effect upon the distribution of all Escrowed Property in
accordance with Section 3 hereof; provided, however, that the obligations of the
Issuers under Section 2(c) and Section 5 (and any existing claims thereunder)
shall survive termination of this Agreement and the resignation or removal of
the Escrow Agent. At such time, upon the written request of either Issuer (or,
the Company following the Finance I Merger or the Finance II Merger, as
applicable), the Escrow Agent shall deliver to the Issuers or the Company all of
the Escrowed Property hereunder that has not been disbursed or applied by the
Escrow Agent in accordance with the terms of this Agreement and the applicable
Indenture. Such delivery shall be without warranty by or recourse to the Escrow
Agent in its capacity as such, except as to the absence of any liens on the
Escrowed Property created by the Escrow Agent, and shall be at the sole expense
of the Issuers.

 

Notwithstanding any other provision of this Agreement, upon the merger of an
Issuer into the Company, with the Company as the surviving corporation, any
joint obligations of the Issuers hereunder

 

21

--------------------------------------------------------------------------------

 


 

shall thereafter be several (and not joint) obligations of the Company and the
remaining Issuer.

 

8. Security Interest Absolute. All rights of each Trustee for its own benefit
and the benefit of the holders of the Notes and security interests hereunder,
and all obligations of the Issuers hereunder, shall be absolute and
unconditional irrespective of:

 

(a)                                      any lack of validity or enforceability
of either the applicable Indenture or any other agreement or instrument relating
thereto;

 

(b)                                      any change in the time, manner or place
of payment of, or in any other term of, all or any of the Secured Obligations,
or any other amendment or waiver of or any consent to any departure from the
Indenture;

 

(c)                                       any exchange, surrender, release or
non-perfection of any Liens on any other collateral for all or any of the
Secured Obligations; or

 

(d)                                      to the extent permitted by applicable
law, any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Issuers in respect of the Secured Obligations or of
this Agreement.

 

9. Miscellaneous.

 

(a)                                      Waiver. Any party hereto may
specifically waive any breach of this Agreement by any other party, but no such
waiver shall be deemed to have been given unless such waiver is in writing,
signed by the waiving party and specifically designating the breach waived, nor
shall any such waiver constitute a continuing waiver of similar or other
breaches.

 

(b)                                      Invalidity. If for any reason
whatsoever any one or more of the provisions of this Agreement shall be held or
deemed to be inoperative, unenforceable or invalid in a particular case or in
all cases, such circumstances shall not have the effect of rendering any of the
other provisions of this Agreement inoperative, unenforceable or invalid, and
the inoperative, unenforceable or invalid provision shall be construed as if it
were written so as to effectuate, to the maximum extent possible, the parties’
intent.

 

(c)                                       Assignment. This Agreement is personal
to the parties hereto, and the rights and duties of either Issuer hereunder
shall not be assignable except with the prior written consent of the other
parties. Notwithstanding the foregoing, this Agreement shall inure to and be
binding upon the parties and their successors and permitted assigns.

 

(d)                                      Benefit. This Agreement shall be
binding upon the parties hereto and their successors and permitted assigns.
Nothing in this Agreement, express or implied, shall give to any person, other
than the parties hereto and their successors hereunder any benefit or any legal
or equitable right, remedy or claim under this Agreement.

 

(e)                                       Entire Agreement; Amendments. This
Agreement and the Indentures contain the entire agreement among the parties with
respect to the subject matter hereof and supersede any and all prior agreements,
understandings and commitments, whether oral or written. Any amendment or waiver
of any provision of this Agreement and any consent to any departure by either
Issuer from any provision of this Agreement shall be effective only if made or
duly given in compliance with all of the terms and provisions of the applicable
Indenture or Indentures, and neither the Escrow Agent nor the Trustees shall

 

22

--------------------------------------------------------------------------------


 

be deemed, by any act, delay, indulgence, omission or otherwise, to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof; provided,
for the avoidance of doubt, that the parties hereto may amend or supplement this
Agreement without the consent of any holder (as defined in the applicable
Indenture or Indentures) in order to (x) cure any ambiguity, omission, mistake,
defect or inconsistency or (y) to conform the text of this Agreement to any
provision of the “Description of the Notes” section of the Offering Memorandum
to the extent that such section in such “Description of the Notes” was intended
to be a verbatim recitation of a provision of this Agreement. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Escrow Agent or the Trustees of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Escrow Agent or the Trustees would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.

 

(f)                                         Notices. All notices and other
communications required or permitted to be given or made under this Agreement
shall be in writing and shall be deemed to have been duly given and received
when actually received (i) on the day of delivery; (ii) three Business Days
following the day sent, when sent by United States certified mail, postage and
certification fee prepaid, return receipt requested, addressed as set forth
below; (iii) when transmitted by telecopy to the telecopy number set forth below
with verbal confirmation of receipt by the telecopy operator; or (iv) one
Business Day following the day timely delivered to a next-day air courier
addressed as set forth below:

 

To the Escrow Agent:

 

Wilmington Trust, National Association

166 Mercer Street

Suite 2 R

New York, New York 10012

Facsimile: (212) 343-1079

Email: BTreyger@WilmingtonTrust.com

Attention: Boris Treyger

 

To a Trustee:

 

Wilmington Trust, National Association

166 Mercer Street

Suite 2 R

New York, New York 10012

Facsimile: (212) 343-1079

Email: BTreyger@WilmingtonTrust.com

Attention: Dynegy Administrator

 

To Finance I or Finance II:

 

[Dynegy Finance I, Inc.][Dynegy Finance II, Inc.]

c/o Dynegy Inc.

601 Travis Street

Suite 1400

Houston, Texas 77002
Facsimile: (713) 507-6588

 

23

--------------------------------------------------------------------------------


 

Email: Catherine.Callaway@dynegy.com
Attention:  General Counsel

 

With a copy to (which shall not constitute notice):

 

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Facsimile: (212) 354-8113

Email: gkashar@whitecase.com

Attention: Gary Kashar, Esq.

 

or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section 9(f). Notwithstanding the
foregoing, notices and other communications to a Trustee or the Escrow Agent
pursuant to clauses (ii) and (iv) of this Section 9(f) shall not be deemed duly
given and received until actually received by such Trustee or the Escrow Agent,
as applicable, at its address set forth above.

 

(g)                                      Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

(h)                                      Captions. Captions in this Agreement
are for convenience only and shall not be considered or referred to in resolving
questions of interpretation of this Agreement.

 

(i)                                         Choice of Law; Submission to
Jurisdiction. THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT, SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY AGREE THAT
JURISDICTION OVER SUCH PARTIES AND OVER THE SUBJECT MATTER OF ANY ACTION OR
PROCEEDING ARISING UNDER THIS AGREEMENT MAY BE EXERCISED BY A COMPETENT COURT OF
THE CITY AND STATE OF NEW YORK, OR BY A COMPETENT UNITED STATES COURT, SITTING
IN NEW YORK CITY. EACH ISSUER, THE TRUSTEE AND THE ESCROW AGENT HEREBY SUBMITS
TO THE PERSONAL JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO WAIVES
THE RIGHT TO A TRIAL BY JURY AND TO ASSERT COUNTERCLAIMS OTHER THAN MANDATORY
COUNTERCLAIMS IN ANY ACTION OR PROCEEDING RELATING TO OR ARISING FROM, DIRECTLY
OR INDIRECTLY, THIS AGREEMENT. THE ISSUERS HEREBY WAIVE PERSONAL SERVICE OF
PROCESS AND CONSENT TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO IT AT THE ADDRESS LAST SPECIFIED FOR
NOTICES HEREUNDER, AND SUCH SERVICE SHALL BE DEEMED COMPLETED TEN CALENDAR DAYS
AFTER THE SAME IS SO MAILED. FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE, NEW
YORK SHALL BE THE ESCROW AGENT’S JURISDICTION.

 

(j)                                         Representations and Warranties of
the Issuers. Each Issuer hereby represents and warrants that this Agreement has
been duly authorized, executed and delivered on its behalf and constitutes its
legal, valid and binding obligation, enforceable in accordance with its terms
(except as the enforcement thereof may be limited by bankruptcy, reorganization,
insolvency (including without limitation, all laws relating to fraudulent
transfers), moratorium or other laws relating to or affecting creditors’ rights
and remedies generally and except as the enforcement thereof is subject to
equitable principles regardless of whether enforcement is considered in a
proceeding at law or in equity). The

 

24

--------------------------------------------------------------------------------


 

execution, delivery and performance of this Agreement by each Issuer does not
violate any applicable law or regulation to which such Issuer is subject and
does not require the consent of any governmental or other regulatory body to
which such Issuer is subject, except for such consents and approvals as have
been obtained and are in full force and effect. Each Issuer is, with respect to
the Collateral delivered pursuant to this Agreement, the beneficial owner of
such Collateral, free and clear of any Lien or claim of any person or entity
(except for the security interest granted under this Agreement) and is the only
“entitlement holders” (as defined in Section 8-102(a)(7) of the UCC) of the
Escrow Accounts and the “financial assets” (as defined in Section 8-102(a) of
the UCC).

 

(k)                                       Representations and Warranties of
Escrow Agent and the Trustees. The Escrow Agent hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered on its
behalf and constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms. The Trustees hereby represent and
warrant that the person executing this Agreement is duly authorized to so
execute this Agreement, and that this Agreement has been duly executed and
delivered on their behalf.

 

(l)                                         No Adverse Interpretation of Other
Agreements. This Agreement may not be used to interpret another pledge, security
or debt agreement of any Issuer or any subsidiary thereof. No such pledge,
security or debt agreement may be used to interpret this Agreement.

 

(m)                                    Interpretation of Agreement. All terms
not defined herein or in the Indentures shall have the meaning set forth in the
UCC, except where the context otherwise requires. To the extent a term or
provision of this Agreement relating to a Trustee or either Issuer conflicts
with the Indenture, such applicable Indenture shall control with respect to the
subject matter of such term or provision. Acceptance of or acquiescence in a
course of performance rendered under this Agreement shall not be relevant to
determine the meaning of this Agreement even though the accepting or acquiescing
party had knowledge of the nature of the performance and opportunity for
objection.

 

(n)                                      Survival of Provisions. All
representations, warranties and covenants of the Issuers contained herein shall
survive the execution and delivery of this Agreement, and shall terminate only
upon the termination of this Agreement.

 

(o)                                      Patriot Act. To help the government
fight the funding of terrorism and money laundering activities, Federal law
requires all financial institutions to obtain, verify and record information
that identifies each person or entity who opens an account. For a non-individual
person or entity such as a business entity, a charity, a trust or other legal
entity, the Escrow Agent will ask for documentation to verify its formation and
existence as a legal entity. The Escrow Agent may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.

 

(p)                                      Security Advice. The Issuers
acknowledge that regulations of the Comptroller of the Currency grant the
Issuers the right to receive brokerage confirmations of the security
transactions as they occur. The Issuers specifically waive such notification to
the extent permitted by law and will receive periodic cash transaction
statements that will detail all investment transactions.

 

[Signature Pages Follow]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day first above written.

 

 

DYNEGY FINANCE I, as Issuer

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

Name:

Clint C. Freeland

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

DYNEGY FINANCE II, as Issuer

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

Name:

Clint C. Freeland

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

 

 

By:

/s/ Boris Treyeger

 

Name:

Boris Treyger

 

Title:

Vice President

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee under each Indenture

 

 

 

 

 

By:

/s/ Boris Treyger

 

Name:

Boris Treyger

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

ANNEX I

 

DYNEGY FINANCE I, INC.

 

[                      ], 201[ ]

 

Wilmington Trust, National Association, as Escrow Agent and Trustee

166 Mercer Street

New York, NY 10012

Attention: Boris Treyger

 

Re:                             Dynegy Finance I, Inc. Release Request Officer’s
Certificate

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of October 27, 2014 (the “Escrow
Agreement”), among you (as Escrow Agent) and you (as Trustee under the Finance I
Indentures (as defined therein)), Dynegy Finance I, Inc., a Delaware corporation
(“Finance I”) and Dynegy Finance II, Inc. Capitalized terms used herein shall
have the meaning given in the Escrow Agreement.

 

This Officer’s Certificate constitutes a Finance I Release Request under the
Escrow Agreement.

 

Finance I hereby notifies you and certifies to you as follows pursuant to
Section 3(a) of the Escrow Agreement that, prior to or concurrently with the
release of the Escrowed Property from the Finance I Escrow Accounts, the
following shall be satisfied:

 

1.                                      The Duke Midwest Assets Acquisition has
been, or concurrently with the Finance I Release will be, consummated
substantially in accordance with the terms and conditions of the Duke Midwest
Purchase Agreement, as amended or modified from time to time in accordance with
its terms, and the Duke Midwest Purchase Agreement has not been amended or
modified and no waivers or consents have been granted thereunder, in each case
after the Issue Date in a manner materially adverse to the holders of the
Finance I Notes.

 

2.                                      All amounts in the Finance I Escrow
Accounts will be applied in connection with the Duke Midwest Assets Acquisition
in the manner described under the caption “Use of Proceeds” in the Offering
Memorandum.

 

3.                                      No Default or Event of Default has
occurred and is continuing under any of the Finance I Indentures.

 

4.                                      (A) Finance I has been, or substantially
simultaneously with the Finance I Release will be, merged with and into the
Company and the Company has assumed, or contemporaneously with the Finance I
Release will assume, by supplemental indenture or joinder, as applicable, all of
the obligations of Finance I under the Finance I Notes, the Finance I Indentures
and the Registration Rights Agreement and (B) the Subsidiary Guarantors have, by
supplemental indentures or joinders (in each case,

 

A-I-1

--------------------------------------------------------------------------------


 

substantially in the form attached to the Finance I Indentures and the
Registration Rights Agreement), as applicable, effective upon the Duke Midwest
Escrow Release Date and consummation of the Duke Midwest Assets Acquisition,
become, or substantially simultaneously with the Finance I Release will become,
guarantors of the Finance I Notes and the Finance I Indentures and parties to
the Registration Rights Agreement.

 

[Signature Pages Follow]

 

A-I-2

--------------------------------------------------------------------------------


 

Finance I hereby notifies you and certifies to you that the release of the
entire amount of funds from the Finance I Escrow Accounts is currently permitted
in accordance with Section 3(a) of the Escrow Agreement and request that you
release all such amounts as set forth on Schedule A hereto. The Escrow Agent is
entitled to rely on the foregoing in disbursing Escrowed Property as specified
in this Finance I Release Request.

 

 

DYNEGY FINANCE I, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-I-3

--------------------------------------------------------------------------------

 


 

Schedule A

 

WIRE INSTRUCTIONS AND INTERNAL TRANSFER INSTRUCTIONS

 

A-I-4

--------------------------------------------------------------------------------


 

ANNEX II

 

DYNEGY FINANCE I, INC.

 

[                      ], 201[ ]

 

Wilmington Trust, National Association, as Escrow Agent and Trustee

166 Mercer Street

New York, NY 10012

Attention: Boris Treyger

 

Re:                             Dynegy Finance I, Inc. Release Request Officer’s
Certificate

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of October 27, 2014 (the “Escrow
Agreement”), among you (as Escrow Agent) and you (as Trustee under the Finance I
Indentures (as defined therein)), Dynegy Finance I, Inc., a Delaware corporation
(“Finance I”) and Dynegy Finance II, Inc. Capitalized terms used herein shall
have the meaning given in the Escrow Agreement.

 

Finance I hereby notifies you and certifies to you pursuant to Section 3(b) of
the Escrow Agreement that [Finance I has determined that the Duke Midwest Assets
Acquisition will not be consummated on or before the Duke Midwest Assets
Acquisition Deadline][the Duke Purchase Agreement has been terminated].

 

[Signature Pages Follow]

 

A-II-1

--------------------------------------------------------------------------------


 

Finance I hereby notifies you and certifies to you that the release of the
entire amount of funds from the Finance I Escrow Accounts is currently permitted
in accordance with Section 3(b) of the Escrow Agreement and request that you
release all such amounts in accordance with the wire instructions set forth on
Schedule A hereto. The Escrow Agent is entitled to rely on the foregoing in
disbursing Escrowed Property as specified in this notice.

 

 

DYNEGY FINANCE I, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-II-2

--------------------------------------------------------------------------------


 

Schedule A

 

WIRE INSTRUCTIONS AND INTERNAL TRANSFER INSTRUCTIONS

 

A-II-3

--------------------------------------------------------------------------------


 

ANNEX III

 

DYNEGY FINANCE I, INC.

 

[                      ], 201[ ]

 

Wilmington Trust, National Association, as Escrow Agent and Trustee

166 Mercer Street

New York, NY 10012

Attention: Boris Treyger

 

Re:                             Dynegy Finance I, Inc. Release Request Officer’s
Certificate

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of October 27, 2014 (the “Escrow
Agreement”), among you (as Escrow Agent) and you (as Trustee under the
Indentures (as defined therein)), Dynegy Finance I, Inc., a Delaware corporation
(“Finance I”) and Dynegy Finance II, Inc. Capitalized terms used herein shall
have the meaning given in the Escrow Agreement.

 

Finance I hereby notifies you and certifies to you pursuant to Section 3(c) of
the Escrow Agreement that, as calculated by Finance I, on the date that is five
Business Days prior to the last Business Day of this calendar month, the funds
in the Finance I Escrow Accounts listed below are not sufficient to fund a Duke
Midwest Special Mandatory Redemption with respect to such Finance I Notes if
such redemption were to occur on the last Business Day of the following month.

 

Applicable Finance I Escrow Accounts:

 

 

[Signature Pages Follow]

 

A-III-1

--------------------------------------------------------------------------------


 

Finance I hereby notifies you and certifies to you that the release of the
entire amount of funds from the foregoing Finance I Escrow Accounts is currently
permitted in accordance with Section 3(c) of the Escrow Agreement and request
that you release all such amounts in accordance with the wire instructions set
forth on Schedule A hereto. The Escrow Agent is entitled to rely on the
foregoing in disbursing Escrowed Property as specified in this notice.

 

 

DYNEGY FINANCE I, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-III-2

--------------------------------------------------------------------------------


 

Schedule A

 

WIRE INSTRUCTIONS AND INTERNAL TRANSFER INSTRUCTIONS

 

A-III-1

--------------------------------------------------------------------------------


 

ANNEX IV

 

DYNEGY FINANCE II, INC.

 

[                      ], 201[ ]

 

Wilmington Trust, National Association, as Escrow Agent and Trustee

166 Mercer Street

New York, NY 10012

Attention: Boris Treyger

 

Re:                             Dynegy Finance II, Inc. Release Request
Officer’s Certificate

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of October 27, 2014 (the “Escrow
Agreement”), among you (as Escrow Agent) and you (as Trustee under the Finance
II Indentures (as defined therein)), Dynegy Finance I, Inc., Dynegy
Finance II, Inc., a Delaware corporation (“Finance II”). Capitalized terms used
herein shall have the meaning given in the Escrow Agreement.

 

This Officer’s Certificate constitutes a Finance II Release Request under the
Escrow Agreement.

 

Finance II hereby notifies you and certifies to you as follows pursuant to
Section 3(d) of the Escrow Agreement that, prior to or concurrently with the
release of the Escrowed Property from the Finance II Escrow Accounts, the
following shall be satisfied:

 

1.                                            The EquiPower Acquisition has
been, or concurrently with the Finance II Release will be, consummated
substantially in accordance with the terms and conditions of the EquiPower
Purchase Agreement, as amended or modified from time to time in accordance with
its terms, and the EquiPower Purchase Agreement has not been amended or modified
and no waivers or consents have been granted thereunder, in each case after the
Issue Date in a manner materially adverse to the holders of the Finance II
Notes.

 

2.                                      All amounts in the Finance II Escrow
Accounts will be applied in connection with the EquiPower Acquisition in the
manner described under the caption “Use of Proceeds” in the Offering Memorandum.

 

3.                                      No Default or Event of Default has
occurred and is continuing under any of the Finance II Indentures.

 

4.                                      (A) Finance II has been, or
substantially simultaneously with the Finance II Release will be, merged with
and into the Company and the Company has assumed, or contemporaneously with the
Finance II Release will assume, by supplemental indenture or joinder, as
applicable, all of the obligations of Finance II under the Finance II Notes, the
Finance II Indentures and the Registration Rights Agreement

 

A-IV-1

--------------------------------------------------------------------------------


 

and (B) the Subsidiary Guarantors have, by supplemental indentures or joinders
(in each case, substantially in the form attached to the Finance II Indentures
and the Registration Rights Agreement), as applicable, effective upon the
EquiPower Escrow Release Date and consummation of the EquiPower Acquisition,
become, or substantially simultaneously with the Finance II Release will become,
guarantors of the Finance II Notes and the Finance II Indentures and parties to
the Registration Rights Agreement.

 

[Signature Pages Follow]

 

A-IV-2

--------------------------------------------------------------------------------


 

Finance II hereby notifies you and certifies to you that the release of the
entire amount of funds from the Finance II Escrow Accounts is currently
permitted in accordance with Section 3(d) of the Escrow Agreement and request
that you release all such amounts as set forth on Schedule A hereto. The Escrow
Agent is entitled to rely on the foregoing in disbursing Escrowed Property as
specified in this Finance I Release Request.

 

 

 

DYNEGY FINANCE II, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-IV-3

--------------------------------------------------------------------------------

 


 

Schedule A

 

WIRE INSTRUCTIONS AND INTERNAL TRANSFER INSTRUCTIONS

 

A-IV-4

--------------------------------------------------------------------------------


 

ANNEX V

 

DYNEGY FINANCE II, INC.

 

[                      ], 201[ ]

 

Wilmington Trust, National Association, as Escrow Agent and Trustee

166 Mercer Street

New York, NY 10012

Attention: Boris Treyger

 

Re:                             Dynegy Finance II, Inc. Release Request
Officer’s Certificate

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of October 27, 2014 (the “Escrow
Agreement”), among you (as Escrow Agent) and you (as Trustee under the Finance
II Indentures (as defined therein)), Dynegy Finance II, Inc., a Delaware
corporation (“Finance II”) and Dynegy Finance I, Inc. Capitalized terms used
herein shall have the meaning given in the Escrow Agreement.

 

Finance II hereby notifies you and certifies to you as follows pursuant to
Section 3(e) of the Escrow Agreement:

 

Finance II hereby notifies you and certifies to you as follows pursuant to
Section 3(e) of the Escrow Agreement that [Finance II has determined that the
EquiPower Acquisition will not be consummated on or before the EquiPower
Acquisition Deadline][the EquiPower Purchase Agreement has been terminated].

 

[Signature Pages Follow]

 

A-V-1

--------------------------------------------------------------------------------


 

Finance II hereby notifies you and certifies to you that the release of the
entire amount of funds from the Finance II Escrow Accounts is currently
permitted in accordance with Section 3(e) of the Escrow Agreement and request
that you release all such amounts in accordance with the wire instructions set
forth on Schedule A hereto. The Escrow Agent is entitled to rely on the
foregoing in disbursing Escrowed Property as specified in this notice.

 

 

DYNEGY FINANCE II, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-V-2

--------------------------------------------------------------------------------


 

Schedule A

 

WIRE INSTRUCTIONS AND INTERNAL TRANSFER INSTRUCTIONS

 

A-V-3

--------------------------------------------------------------------------------


 

ANNEX VI

 

DYNEGY FINANCE II, INC.

 

[                      ], 201[ ]

 

Wilmington Trust, National Association, as Escrow Agent and Trustee

166 Mercer Street

New York, NY 10012

Attention: Boris Treyger

 

Re:                             Finance II Release Request Officer’s Certificate

 

Ladies and Gentlemen:

 

We refer to the Escrow Agreement, dated as of October 27, 2014 (the “Escrow
Agreement”), among you (as Escrow Agent) and you (as Trustee under the
Indentures (as defined therein)), Dynegy Finance II, Inc., a Delaware
corporation (“Finance II”) and Dynegy Finance I, Inc. Capitalized terms used
herein shall have the meaning given in the Escrow Agreement.

 

Finance II hereby notifies you and certifies to you pursuant to Section 3(f) of
the Escrow Agreement that, as calculated by Finance II, on the date that is five
Business Days prior to the last Business Day of this calendar month, the funds
in the Finance II Escrow Accounts listed below are not sufficient to fund an
EquiPower Special Mandatory Redemption with respect to such Finance II Notes if
such redemption were to occur on the last Business Day of the following month.

 

Applicable Finance II Escrow Accounts:

 

 

 

[Signature Pages Follow]

 

A-VI-1

--------------------------------------------------------------------------------


 

Finance II hereby notifies you and certifies to you that the release of the
entire amount of funds from the foregoing Finance II Escrow Accounts is
currently permitted in accordance with Section 3(f) of the Escrow Agreement and
request that you release all such amounts in accordance with the wire
instructions set forth on Schedule A hereto. The Escrow Agent is entitled to
rely on the foregoing in disbursing Escrowed Property as specified in this
EquiPower Special Mandatory Redemption Notice.

 

 

DYNEGY FINANCE II, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-VI-2

--------------------------------------------------------------------------------


 

Schedule A

 

WIRE INSTRUCTIONS AND INTERNAL TRANSFER INSTRUCTIONS

 

A-VI-3

--------------------------------------------------------------------------------